Citation Nr: 0822682	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  03-30 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 
1151 for prostate cancer, resulting from medical treatment by 
the Department of Veterans Affairs.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION 

The veteran, who is the appellant, served on active duty from 
June 1967 to March 1968 and from October 1972 to January 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran filed a claim under the Federal Tort Claims Act 
(FTCA) based upon the same facts which led to his claim under 
38 U.S.C.A. § 1151, and the claim under the FTCA was settled.  

In January 2006, the Board remanded the case to obtain 
additional evidence, pertaining to the claim under the 
Federal Tort Claims Act from the VA's Office of Regional 
Counsel.  Either the Board's initial request was not clear or 
the request was misconstrued as the reply by the Regional 
Counsel was unresponsive.  

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand 
is necessary to ensure compliance with the Board's directive.  
Accordingly, the case is REMANDED for the following action:

1. Ask the VA's Regional Counsel for a 
copy of the settlement agreement under 
the FTCA between VA and the veteran.  
The request is not for any information 
or evidence subject to the attorney-
client privilege or to attorney work 
product. 
If the settlement agreement can not be 
disclosed, ask the Regional Counsel for 
the authority for nondisclosure.

If the settlement agreement can 
not be disclosed, ask the Regional 
Counsel for a statement on whether 
the settlement agreement included 
an admission of fault on part of 
VA in providing medical care for 
prostate cancer or a provision 
that the veteran would not pursue 
any other remedy against VA.  

2. Ask the veteran for a copy of the 
settlement agreement. 

3. After the above is completed, 
adjudicate the claim.  If the 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




